FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 106TH DISTRICT COURT OF GAINES COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on February 8, 2018,
the cause upon appeal to revise or reverse your judgment between

                                   Cobalt Operating, LLC

                     11th Court of Appeals No. 11-17-00287-CV and
                       106th District Court Case No. 15-10-17172

                                Basic Energy Services, L.P.

was determined; and therein our said Court made its order in these words:

    “This court has considered Appellant’s unopposed motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against Cobalt Operating, LLC."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JOHN M. BAILEY,
                                                  Justice of this said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on March 2, 2018.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Cheryl Busk, Deputy
                                                                                              FILE COPY




                                           BILL OF COSTS

             TEXAS COURT OF APPEALS, ELEVENTH DISTRICT, AT EASTLAND

                                          No. 11-17-00287-CV

                                   Cobalt Operating, LLC
                                             v.
                                 Basic Energy Services, L.P.

              (No. 15-10-17172 IN 106TH DISTRICT COURT OF GAINES COUNTY)


  COURTS OF APPEAL:
     TYPE OF FEE          CHARGES              PAID/NOT          DATE                   BY
                                                 PAID

MOTION FEE                       $10.00     E-PAID             02/06/2018   ROBERT K. WHITT
MOTION FEE                       $10.00     E-PAID             12/12/2017   ROBERT K. WHITT
FILING                          $205.00     E-PAID             10/26/2017   ROBERT K. WHITT

  TRIAL COURT FEE:
  Clerk’s Record - unknown

       Balance of costs owing to the Eleventh Court of Appeals, Eastland, Texas: 0.00


      Court costs in this cause shall be paid as per the Judgment issued by this Court.


         I, Sherry Williamson, CLERK OF THE ELEVENTH COURT OF APPEALS OF THE
  STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
  the cost bill of THE COURT OF APPEALS FOR THE ELEVENTH DISTRICT OF TEXAS,
  showing the charges and payments, in the above numbered and styled cause, as the same
  appears of record in this office.

                                                          WITNESS, the HON. JOHN M. BAILEY,
                                                          Justice of this said Court, with the seal
                                                          thereof annexed at the City of Eastland,
                                                          on March 2, 2018.




                                                          SHERRY WILLIAMSON, CLERK

                                                          By: Cheryl Busk, Deputy